
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 1216
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 26, 2011
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Public Health Service Act to
		  convert funding for graduate medical education in qualified teaching health
		  centers from direct appropriations to an authorization of
		  appropriations.
	
	
		1.Converting funding for
			 graduate medical education in qualified teaching health centers from direct
			 appropriations to an authorization of appropriations
			(a)In
			 generalSection 340H of the
			 Public Health Service Act (42 U.S.C. 256h), as added by
			 section 5508(c) of the Patient Protection and Affordable Care Act
			 (Public Law
			 111–148), is amended—
				(1)in subsection
			 (b)(2)(A), by striking under subsection (g) each place it
			 appears and inserting pursuant to subsection (g);
				(2)in subsection
			 (d)(2)(B), by striking in subsection (g) and inserting
			 pursuant to subsection (g); and
				(3)by amending
			 subsection (g) to read as follows:
					
						(g)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated $46,000,000 for each of
				fiscal years 2012 through
				2015.
						.
				(b)Rescission of
			 unobligated fundsOf the
			 amounts made available by such section 340H (42 U.S.C. 256h), the unobligated
			 balance is rescinded.
			(c)Technical
			 correctionThe second subpart
			 XI of part D of title III of the Public Health Service Act (42 U.S.C. 256i), as
			 added by section 10333 of the Patient Protection and Affordable Care Act
			 (Public Law
			 111–148), is amended—
				(1)by redesignating
			 subpart XI as subpart XII; and
				(2)by redesignating
			 section 340H of the Public Health Service Act (42 U.S.C. 256i) as section
			 340I.
				(d)Prohibition
			 against abortionSection 340H
			 of the Public Health Service Act (42 U.S.C. 256h) is amended by
			 adding at the end the following new subsection:
				
					(k)Prohibition
				against abortion
						(1)None of the funds
				made available pursuant to subsection (g) shall be used to provide any abortion
				or training in the provision of abortions.
						(2)Paragraph (1)
				shall not apply to an abortion—
							(A)if the pregnancy is the result of an act of
				rape or incest; or
							(B)in the case where
				a woman suffers from a physical disorder, physical injury, or physical illness,
				that would, as certified by a physician, place the woman in danger of death
				unless an abortion is performed including a life endangering physical condition
				caused by or arising from the pregnancy itself.
							(3)None of the funds
				made available pursuant to subsection (g) may be provided to a qualified
				teaching health center if such center subjects any institutional or individual
				health care entity to discrimination on the basis that the health care entity
				does not provide, pay for, provide coverage of, or refer for abortions.
						(4)In this
				subsection, the term health care entity includes an individual
				physician or other health care professional, a hospital, a provider-sponsored
				organization, a health maintenance organization, a health insurance plan, or
				any other kind of health care facility, organization, or
				plan.
						.
			
	
		
			Passed the House of
			 Representatives May 25, 2011.
			Karen L. Haas,
			Clerk
		
	
